Holt, PresideNt,

{concurring).

Sections 91 and 115, chapter 50, Code, deal with the subject of setting aside verdicts of juries and judgment of justices, and granting new trials, on motion of the party injured; and section 115 refers to section 91 by the phrase “in which it is not otherwise herein provided,” as giving the limit to the number of new trials which may be granted; hence the two sections must be construed together, as dealing with the same subject-matter. Section 91 deals with the setting aside of the verdict of the jury. On the motion of the party injured, the justice may set aside the verdict of the jury if he believes it to have been procured by fraud or undue means, or to be the result of partiality or prejudice or to be manifestly contrary to law or the evidence. Section 115 provides that in any case tried without a jury, in which it is not otherwise herein provided, the justice who rendered the judgment may, on the motion of either party set aside the judgment within two weeks after it is entered, and grant a new trial, on such terms and conditions as he sees fit to impose. Put this shall only be done when the justice is satisfied that injustice was done by the judgment *812to the party by whom the motion is made. But (by latter clause of section 91) no more than one new trial shall be granted (“the party injured”) by a justice in any case. Section 15 of chapter 131 deals with the granting of new trials in the circuit court, and provides that not more than two new trials shall be granted to the same party in the same cause; while section 91, as we construe it, provides that no more than one new trial shall be granted by the justice to the party injured in any case. This construction preserves the true legal meaning of the word “case;” makes it apply to section 115, as well as to section 91; brings'it into harmony with section 15, of chapter 131, except as to the number of new trials to be granted; and avoids the plain and palpable injustice of granting a new trial to one of the parties injured, and not to the other.